Title: To George Washington from Major General Alexander McDougall, 24 July 1780
From: McDougall, Alexander
To: Washington, George


					
						Sir.
						Camp [Preakness, N.J.] 24th July 1780
					
					I have considered with Attention, the Points stated to the Council of War held at Morris Town, the 6th of June last; and those which your Excellency was pleas’d to mention to me in Conversation.
					It would give me great Pleasure, to be able to give a clear Opinion on these important Matters; but I am not possess’d of the Materials necessary to form it.
					However great the Resources of a Country may be, they will not avail for Military Operations, if there are not public Means to draw them out in Season.
					Whether the states will furnish the respective Aids required of them, is a Question which Time only can determine. Hitherto they have generally failed, in furnishing the Quotas assigned them. And if we commence any serious Operations, before the Supplies necessary for every Department are secured, and fail for want of them, we shall expose ourselves to the Ridicule of our Enemies and the Censure of Friends.
					To put a Period to this cruel and distressing war, is an Event devoutly to be wish’d, and no man has more Reason to desire it, than I have as it respects the United states in general and that of New York in particular. But I own the Difficulties which arise on every Project, that can be proposed, for want of proper and necessary Means to execute them, are to me exceedingly perplexing.
					
					If we turn our Attention towards Canada, we shall find the Season is too far advanced to promise us Success; and if that was not to be feared, we have not now a superior Navy to escort our Army by Sea, or over the Lakes—If our Navy was superior and it should be judged necessary to push for an Establishment in the Country, before the Winter setts in, our Reliance must principally be on the French Troops, as the Time of Service of great part of ours in the Northern and Middle states, will expire on the first of January. Besides those Difficulties, it will be found necessary, that six Months Supply of Flour and salted Meat for the Army and Navy, should go with the Fleet; as the Communication for Beef and Flour to that Country, cannot be opened with these states over the Lakes before Febuary; and it is very doubtfull whether that Quantity can be procured in any reasonable Time.
					If we turn or Attention towards Charles Town, the most of those Difficulties present themselves, except that of the season, which will be better after September; and that the Time of Service of the Maryland Forces is for the War. That Month is the most dangerous for ships to be anchored on the Coast of Carolina.
					Hence it appears, we are too late for operations against Canada and too early for Charles Town.
					Unhappily we are not now in a Condition to operate against New York our Forces are neither collected, nor disciplined if they were collected; nor have we a Navy superior to the Enemy to cover a Seige against that place. But our Embarrassments do not rest here. We have no Magazines of Provision, Forage or Artillery stores, necessary for so great an Object, as the Seige of New York. These are still to be purchased and collected, and when purchased, we have no Money to defray the Transportation to the Points of Operation.
					In this distressing Condition, the Hopes and Expectations of our Country and Allies, of taking New York, are very high, without affording your Excellency the Means of accomplishing them.
					If you make no Preparations to beseige it, you will be censured: if you make them and they should prove inadequate you will be censured.
					What then is to be done is the Enquiry.
					It is my opinion the Preparations ought to be made with all possible Vigor. Naval reinforcements may be expected to give us a Superiority; then—If the Country fail in giving you the necessary Support the Guilt is theirs.
					Whatever stores are purchased will not be lost to the public; they may be used for another Object.
					But if you do not make the Preparations, so far as they depend on you, and our allies should collect a Superior Fleet the delinquent states

will probably be the first that will raise Clamors against you, to cover themselves from the Censure of the World.
					Besides as the Season for Operation to the North is too late, and too early for the south, and there is yet Time, to act against New York, we cannot pronounce with Certainty, that the Country will not enable you to accomplish it’s Wishes; altho we have Reasons to fear it. But if you continue to call on the states for their Quotas of the Aids, which are necessary till the latest Period from which you can undertake the Seige of New-York, and they fail, they must take the Consequence. Untill then, the Failure cannot be laid to them, as you cannot tell whether they will, or will not make the necessary Exertions. And I think this Period may be fixed to the 15th of September.
					In the mean Time the Provision, Forage and heavy Military stores for the Seige, which are to come from Pensylvania should be collected in different places near the Delaware; and those to be furnish’d by Connecticut, in like Manner near the sound, but not at surprizing Distance. Those from New York on the Margin of Hudson’s River, above Westpoint—What recommends this Disposition is, that we must be Masters of the southern Navigation and the sound; or it will be utterly impracticable to undertake the Seige of New York.
					Before I state the Force necessary in my Judgment to reduce New York, I beg leave to premise, that the present Naval Force of the Enemy of Nine ships of the Line, will deprive us of the Navigation of the North River, from Cannon Range to the south of Governor’s Island, to Kings-Ferry, if not to Westpoint—Because those ships anchored in a proper position with the Batteries on that and York Island, will be superior in Effect to at least Thirteen Sail of the Line of the same Force, which shall attack them. For the disabling the Masts and Yards of the former, will not incapacitate them in the Force of their Artillery—But if the latter share the same Misfortune with them, in those respects, they will find it difficult to get from under the Batteries: and if they do, the Means of repairing every Kind of Damage, which shall befall the Enemy’s Ships in his own port, will far exceed those of our Allies; and may eventually end in the Loss of many of our ships.
					For these Reasons the French Admiral will not under those Circumstances of Force, hazard his ships to the joint Fire of the Land and Sea-Batteries.
					In this state of the Enemy’s Force, he can send with great Security one or more Frigates up the River, towards Kings Ferry and stop the Navigation from thence or to West-point—For in 1776 we could not stop the Frigates passing by our Batteries at Fort Washington, nor shall we now be able to prevent their passing any we have erected, or may erect above

it, even short of those in the Highlands. Kings Ferry they can pass, with a fair Wind and Tide, with little Risque, So that the Enemy may reduce us to the Necessity of Land Carriage from Nelson’s point. And the Risque to him, will be amply compensated for by the Delay and Embarrassment that Measure will create to our Operations.
					That altho Batteries may be erected in the first Instance on Bahannan’s Island, near Hell-Gate, which will command that passage to the sound, yet it will not be passable at all Times of Tide, for a Communication to Long-Island, nor command the Navigation of the sound. This must be effected by a squadron of Frigates, superior to what the Enemy will risque there, previous to our establishing ourselves on the Island.
					That it is impracticable from the great Velocity of the Ebb Tide, to pass with a Vessel or any Number of Boats from Haerlam or from Bahanan’s Island, thro’ Hellgate to the South of Blackwell’s Island, and the Enemy’s Battery at Horn’s Hook will stop either from passing down towards New-York; and if this was doubtfull it may be rendered certain, by the Enemy’s securing an armed Vessel on the West side of Blackwell’s Island, near Horn’s Hook, which is so obvious an Advantage, it cannot be supposed He will neglect it.
					That the Provision and stores from Jersey for the Army operating from Kings Bridge must be embarked at Elizabeth Town, or Amboy for the sound, or as the Enemy will possess the Command of the North River, we must reduce Powles Hook, or have a flying Army in Jersey, or our Communication will be intercepted, our stores destroyed, and our Land Carriage greatly increas’d.
					That the Enemy can land from the Navy seventy Pieces of his lower Deck Guns, for Batteries, without weakening the Defence of the Navy at Anchor; because this Number taken on shore, will leave each ship of the Line, a full Complement of Cannon for a Broadside, and a Number to spare to supply Accidents.
					That as the Enemy has the Command of the Waters of the East South and West parts of York Island, the Fleet can give us no Aid in landing or covering one, on either of those places.
					From those Observations it is evident, that it will require a considerable Force of Infantry to secure our Communication from Morrissenia Point, to Long-Island, and what will be necessary for Jersey and the North River. That point, Montresure, and Bahanan’s Islands, must be fortified; if for no other purpose, than to stop the passage of the Enemy, to and from the Sound, otherwise, those Posts will be continually expos’d to the Insults of the Enemy.
					It is absolutely necessary to the Success of our Operations against New York, that we have a Fleet superior to the Enemy, sufficient to

command the Navigation of the Sound, the Bay of New York, and some Frigates to convoy Provisions &c. from the Southward to the Army.
					For if we had Money to command the Resources of the Country, there is neither Time to collect, our stores by Land; nor Means on the Routes for the necessary Transportation, as we have no Magazines of Forage collected on the Roads.
					From the Reflections I have made on the Number of Teams requisite for Field Operations, and those which will be wanted to transport by Land the proper Apparatus for such a Seige as that of New York, it would exhaust the Forage of the most fertile of our states, to support the Cattle, even if the Forage was collected, which is now impracticable, to be done in Time to support our Operations. water carriage therefore, is the only means of releif from this Embarassment.
					The Infantry operating Force necessary to give us a military probability of Success, should at least be triple the Force of our Enemies; exclusive of what will be competent for our distant Communications. That is but the common difference of Force, with which Seiges are undertaken, when the Troops on both Sides are Veterans—But a great part of our’s will be unseasoned and undisciplined; which in a Month of the Season approaching, will render as many of them unfit for Duty, as we shall have disabled by the Enemy. That will greatly diminish our Force, so that if we commence the Seige with less than that Difference, we cannot rationally expect to reduce the Enemy.
					I know it may be said, as we have nothing to fear from the Country we shall not be obliged to raise Lines of Circumvallation, nor shall we require Troops to man them; and as the Enemy are not in regular fortified Places, we may undertake the Seige with less Difference of Force, than is commonly judged necessary.
					But if we critically examine the Position of the Enemy, we shall find, that whatever may be our Mode of Operation, it will take no small part of our Troops for our nearest Communications; and that it will be more difficult to invest the Enemy in the strong Grounds he possesses, covered by several Waters, than if he was regularly fortified, without those Advantages.
					The following are the different Modes of Operation.
					1st To embark our principal Force from Staten Island, for a Landing at Graves End Bay, in order to establish ourselves at Brookline to reduce the works.
					2nd To land our principal Force for this purpose on Flushing Bay, 22 Miles from Brookline, which is the nearest place to that post, we can pass at all Times of Tide ’till we establish ourselves on York Island.
					3d To operate with our whole Force from West Chester County, against the North End of York Island.
					
					4th To attempt a Landing from West Chester County or Jersey between the Enemy’s Lines below Haerlam.
					5th To embark such part of our force for a Landing at Graves End Bay, as will be superior to what the Enemy can oppose to it, for the Reduction of the works at Brookline; while the rest operates agai⟨nst⟩ the North End of the Island of New York.
					The first and second will expose our stores which must be collected on the Main, to be destroyed by the Enemy, and the Communication will be so distant by the second Mode, that it will be subject to frequent Insults, Delays, Losses, and Disappointments, as the Enemy can intersect it in any place from Hell Gate, to the Wollabought Bay, without much Risque. Therefore both those Modes are inexpedient.
					The third will enable the Enemy to collect his principal Force to a small strong Front near Haerlam; which will be easier for him to defend against our whole Force, than against part of it, when his is divided, and distracted; besides, this will loose us every Advantage from the Navy in covering a Landing, and some part of the Water Conveyance—For these Reasons I reject this Mode.
					The fourth will put all to the Hazard as we shall have to Land in the Face of the Enemy annoyed by his armed Vessels, without any covering from our’s; and the East Side of the Island except near Kipp’s Bay, is steep Banks or craggy Rocks. And should we be fortunate enough to secure our Landing, we shall have no Communication for Provisions or heavy Cannon, ’till we have reduc’d Fort Washington, and the other Works on the North End of the Island. For these Reasons this Mode is ineligible.
					The fifth will secure us a Landing under Cover of our Allies Fleet, and the Communication to Brookline, may be rendered short and certain from the Fleet, a Gun Shot from Red Hook, and the Dispositions may be so made as to distract the Enemy’s Attention, and favor our advance on York Island, as well as the Landing at Graves End, shorten our Land and Water Carriage without subjecting us to any of the Inconveniences of the other Modes.
					As to the Position of the Army I think the present is a good one, ’till we are ready to operate.
					If our Allies collect a Fleet in these states before the 15th of September, of sufficient Strength, to command the sound, the Bay of New York and the necessary Convoys for Provisions from the Southward, and the states do not furnish a competent strength of Infantry and other Means, which shall be judged adequate to the Reduction of New York, that of Charles-Town may then be undertaken.
					The Honor and Interest of these states combine to render the

Repossession of that state, a very important Object before the Negociation for a general Peace is opened.
					These Thoughts are submitted to your Excellency’s Consideration, by sir, Your most Obedient and most humble servant
					
						Alexr McDougall
					
				